                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

BOB L. DENHAM,                                  )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 2:20-cv-00236-JMS-DLP
                                                )
UNISON ENGINE COMPONENTS                        )
  d/b/a GE AVIATION,                            )
                                                )
                           Defendant.           )

                   MINUTE ENTRY FOR APRIL 13, 2021
                      SETTLEMENT CONFERENCE
                HON. DORIS L. PRYOR, MAGISTRATE JUDGE

      The parties appeared in person and by counsel for a settlement conference on

April 13, 2021. A settlement has been reached in this action. Therefore, all

pending motions, if any, are now DENIED AS MOOT and all previously ordered

dates relating to discovery, filings, schedules, conferences, and trial, if any, are

VACATED.

      Within thirty (30) days of the date of this entry, the parties shall file a motion

to dismiss this cause and submit an order for the Court’s signature ordering the

dismissal of this action or a stipulation of dismissal (consistent with the agreement

of the parties). Additional time to complete the execution of the settlement

documents may be granted for good cause shown, if requested in writing before

expiration of this period.

      So ORDERED.
              Date: 4/15/2021
Distribution:

All ECF-registered counsel of record via email
